Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-6, 9-12 and 14-19:
	The use of the word “suitable” (throughout the claims) is confusing and should be avoided.  It is not clear whether or not any action is actually performed when the word “suitable” is being used.
[Examples: 
In claim 1, lines 5-6, “… circuits suitable for transmitting…” is confusing.  It is not clear whether or not the circuits actually perform any transmission/transmitting.
The applicant should amend the phrase as “… circuits for transmitting…”.]

Above is only an example.  The applicant is responsible to review all claims and make all corrections as necessary.


Claim 3:
	Since both “based on” and “in response” are recited, the phrase “wherein the test control circuit … based on the test mode information in response to a test enable signal…” is confusing as the followings:
(a) Should the test control circuit response to just the test mode information?  (a1) If yes, then what element should response to the test enable signal?   or
(b) Should the test control circuit response to both the test mode information and the test enable signal?  (b1) if yes, then the phrase should be replaced with “wherein the test control circuit … based on the test mode information and a test enable signal…”.

Claim 17:
	Since both “based on” and “in response” are recited, the phrase “wherein the test control circuit … based on the test mode information in response to a test enable signal…” is confusing as the followings:
(a) Should the test control circuit response to just the test mode information?  (a1) If yes, then what element should response to the test enable signal?   or
(b) Should the test control circuit response to both the test mode information and the test enable signal?

Claims 7-8 and 13:
	These claims are rejected because they depend on claims 1 and 9, and contain the same problems of indefiniteness.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 6,658,612 – Park et al. – Test signal generating circuit of a semiconductor device with pins receiving signals of multiple voltage level and method for invoking test modes.
b. US 2020/0110645 – Rajgopal et al. – Passive input/output expansion.
c. US 2014/0003170 – Ku – Integrated circuit chip and memory device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE T. TU/Primary Examiner, Art Unit 2111